            Case 20-10683-KHK                        Doc 39     Filed 04/17/20 Entered 04/17/20 17:26:11                              Desc Main
                                                               Document      Page 1 of 42
 Fill in this information to identify the case
 Debtor name          Blue Sky Events, LLC

 United States Bankruptcy Court for the: EASTERN DISTRICT OF VIRGINIA

 Case number          20-10683-KHK
 (if known)                                                                                                          Check if this is an
                                                                                                                      amended filing

Official Form 206A/B
Schedule A/B: Assets -- Real and Personal Property                                                                                                12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future
interest. Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also
include assets and properties which have no book value, such as fully depreciated assets or assets that were not capitalized.
In Schedule A/B, list any executory contracts or unexpired leases. Also list them on Schedule G: Executory Contracts and
Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any
pages added, write the debtor's name and case number (if known). Also identify the form and line number to which the
additional information applies. If an additional sheet is attached, include the amounts from the attachment in the total for the
pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a
fixed asset schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset
only once. In valuing the debtor's interest, do not deduct the value of secured claims. See the instructions to understand the
terms used in this form.



 Part 1:         Cash and cash equivalents

1.     Does the debtor have any cash or cash equivalents?

           No. Go to Part 2.
           Yes. Fill in the information below.


       All cash or cash equivalents owned or controlled by the debtor                                                         Current value of
                                                                                                                              debtor's interest

2.     Cash on hand

3.     Checking, savings, money market, or financial brokerage accounts (Identify all)

       Name of institution (bank or brokerage firm)                   Type of account                   Last 4 digits of
                                                                                                        account number
3.1.    Capital One Bank                                              Checking account                    1   2   2     1                   $62.00
4.     Other cash equivalents       (Identify all)

       Name of institution (bank or brokerage firm)

5.     Total of Part 1
       Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.
                                                                                                                                            $62.00


 Part 2: Deposits and prepayments

6.     Does the debtor have any deposits or prepayments?

          No. Go to Part 3.
          Yes. Fill in the information below.




Official Form 206A/B                                 Schedule A/B: Assets -- Real and Personal Property                                           page 1
             Case 20-10683-KHK                   Doc 39       Filed 04/17/20 Entered 04/17/20 17:26:11                                  Desc Main
                                                             Document      Page 2 of 42
Debtor         Blue Sky Events, LLC                                                          Case number (if known)     20-10683-KHK
               Name

                                                                                                                                  Current value of
                                                                                                                                  debtor's interest
7.     Deposits, including security deposits and utility deposits

       Description, including name of holder of deposit

7.1.    Depsit with Landlord [2400 Building, LLC]                                                                                           $13,012.82
8.     Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent

       Description, including name of holder of prepayment

8.1.    Pre-paid insurance premiums for auto insurance and business liability                                                                $1,709.46
9.     Total of Part 2.
       Add lines 7 through 8. Copy the total to line 81.
                                                                                                                                            $14,722.28


 Part 3: Accounts receivable

10. Does the debtor have any accounts receivable?

          No. Go to Part 4.
          Yes. Fill in the information below.
                                                                                                                                  Current value of
                                                                                                                                  debtor's interest
11. Accounts receivable

11a. 90 days old or less:                                    –                                        = .......................
                                                                                                                       
                             face amount                         doubtful or uncollectible accounts

11b. Over 90 days old:                                       –                                        = .......................
                                                                                                                       
                             face amount                         doubtful or uncollectible accounts

12. Total of Part 3
    Current value on lines 11a + 11b = line 12. Copy the total to line 82.
                                                                                                                                                  $0.00


 Part 4: Investments

13. Does the debtor own any investments?

          No. Go to Part 5.
          Yes. Fill in the information below.
                                                                                              Valuation method                    Current value of
                                                                                              used for current value              debtor's interest
14. Mutual funds or publicly traded stocks not included in Part 1

           Name of fund or stock:
15. Non-publicly traded stock and interests in incorporated and unincorporated
    businesses, including any interest in an LLC, partnership, or joint venture

           Name of entity:                                                 % of ownership:
16. Government bonds, corporate bonds, and other negotiable and
    non-negotiable instruments not included in Part 1

           Describe:
17. Total of Part 4
    Add lines 14 through 16. Copy the total to line 83.
                                                                                                                                                  $0.00


 Part 5: Inventory, excluding agriculture assets

18. Does the debtor own any inventory (excluding agriculture assets)?

          No. Go to Part 6.
          Yes. Fill in the information below.




Official Form 206A/B                             Schedule A/B: Assets -- Real and Personal Property                                                   page 2
          Case 20-10683-KHK                    Doc 39      Filed 04/17/20 Entered 04/17/20 17:26:11                       Desc Main
                                                          Document      Page 3 of 42
Debtor       Blue Sky Events, LLC                                                    Case number (if known)     20-10683-KHK
             Name

     General description                         Date of the     Net book value of     Valuation method             Current value of
                                                 last physical   debtor's interest     used for current value       debtor's interest
                                                 inventory       (Where available)
19. Raw materials                                MM/DD/YYYY

20. Work in progress

21. Finished goods, including goods held for resale

22. Other inventory or supplies

     Catered Event Goods                                                               Valued through Craig's List               $750.00
23. Total of Part 5
    Add lines 19 through 22. Copy the total to line 84.
                                                                                                                                 $750.00

24. Is any of the property listed in Part 5 perishable?
     No
     Yes
25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
     No
     Yes. Book value                             Valuation method                                   Current value

26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
     No
     Yes
 Part 6: Farming and fishing-related assets (other than titled motor vehicles and land)

27. Does the debtor own or lease any farming or fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes. Fill in the information below.

     General description                                         Net book value of     Valuation method             Current value of
                                                                 debtor's interest     used for current value       debtor's interest
                                                                 (Where available)
28. Crops--either planted or harvested

29. Farm animals Examples: Livestock, poultry, farm-raised fish

30. Farm machinery and equipment (Other than titled motor vehicles)

31. Farm and fishing supplies, chemicals, and feed

32. Other farming and fishing-related property not already listed in Part 6

33. Total of Part 6.
    Add lines 28 through 32. Copy the total to line 85.
                                                                                                                                    $0.00

34. Is the debtor a member of an agricultural cooperative?
     No
     Yes. Is any of the debtor's property stored at the cooperative?
               No
               Yes
35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
     No
     Yes. Book value                             Valuation method                                   Current value

36. Is a depreciation schedule available for any of the property listed in Part 6?
     No
     Yes
37. Has any of the property listed in Part 6 been appraised by a professional within the last year?
     No
     Yes

Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                       page 3
           Case 20-10683-KHK                   Doc 39       Filed 04/17/20 Entered 04/17/20 17:26:11                        Desc Main
                                                           Document      Page 4 of 42
Debtor       Blue Sky Events, LLC                                                       Case number (if known)    20-10683-KHK
             Name


 Part 7: Office furniture, fixtures, and equipment; and collectibles

38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes. Fill in the information below.

     General description                                            Net book value of    Valuation method             Current value of
                                                                    debtor's interest    used for current value       debtor's interest
                                                                    (Where available)
39. Office furniture

     Miscellaneous office furniture                                                      Valued through Craig's List               $500.00
40. Office fixtures

41. Office equipment, including all computer equipment and
    communication systems equipment and software

     Miscellaneous equipment                                                             Valued through Craig's List               $500.00
42. Collectibles Examples: Antiques and figurines; paintings, prints, or other
    artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
    or baseball card collections; other collections, memorabilia, or collectibles

43. Total of Part 7.
    Add lines 39 through 42. Copy the total to line 86.
                                                                                                                                 $1,000.00

44. Is a depreciation schedule available for any of the property listed in Part 7?
     No
     Yes
45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
     No
     Yes
 Part 8: Machinery, equipment, and vehicles

46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes. Fill in the information below.

     General description                                            Net book value of    Valuation method             Current value of
     Include year, make, model, and identification numbers          debtor's interest    used for current value       debtor's interest
     (i.e., VIN, HIN, or N-number)                                  (Where available)

47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

47.1. 2016 Fort Transit Van                                                              On-line value                          $14,000.00
47.2. 2017 Ford E-Series                                                                 On-line                                $27,000.00
47.3. 2013 Jeep Cherokee                                                                 Online                                  $8,000.00
47.4. 1990 GMC Van                                                                       Scrap Value                               $150.00
48. Watercraft, trailers, motors, and related accessories Examples: Boats
    trailers, motors, floating homes, personal watercraft, and fishing vessels

48.1. 2008 Roadmaster Triple Axle                                                        Listed Vale                             $8,000.00
49. Aircraft and accessories




Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                         page 4
           Case 20-10683-KHK                    Doc 39     Filed 04/17/20 Entered 04/17/20 17:26:11                             Desc Main
                                                          Document      Page 5 of 42
Debtor        Blue Sky Events, LLC                                                       Case number (if known)    20-10683-KHK
              Name

50. Other machinery, fixtures, and equipment (excluding farm
    machinery and equipment)

      Miscellaneous Equipment                                                             Debtor's Value                            $20,000.00
51. Total of Part 8.
    Add lines 47 through 50. Copy the total to line 87.
                                                                                                                                    $77,150.00

52. Is a depreciation schedule available for any of the property listed in Part 8?
     No
     Yes
53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
     No
     Yes
 Part 9: Real property

54. Does the debtor own or lease any real property?

         No. Go to Part 10.
         Yes. Fill in the information below.


55.    Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
       Description and location of property           Nature and extent       Net book value of    Valuation method       Current value of
       Include street address or other description    of debtor's interest    debtor's interest    used for current       debtor's interest
       such as Assessor Parcel Number (APN),          in property             (Where available)    value
       and type of property (for example,
       acreage, factory, warehouse, apartment or
       office building), if available.

56. Total of Part 9.
    Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.
                                                                                                                                          $0.00

57. Is a depreciation schedule available for any of the property listed in Part 9?
     No
     Yes
58. Has any of the property listed in Part 9 been appraised by a professional within the last year?
     No
     Yes
Part 10: Intangibles and Intellectual Property

59. Does the debtor have any interests in intangibles or intellectual property?

         No. Go to Part 11.
         Yes. Fill in the information below.

      General description                                          Net book value of      Valuation method                Current value of
                                                                   debtor's interest      used for current value          debtor's interest
                                                                   (Where available)
60. Patents, copyrights, trademarks, and trade secrets

61. Internet domain names and websites

62. Licenses, franchises, and royalties

63. Customer lists, mailing lists, or other compilations

      Customer list                                                          Unknown                                                      $0.00




Official Form 206A/B                            Schedule A/B: Assets -- Real and Personal Property                                            page 5
          Case 20-10683-KHK                    Doc 39      Filed 04/17/20 Entered 04/17/20 17:26:11                         Desc Main
                                                          Document      Page 6 of 42
Debtor       Blue Sky Events, LLC                                                        Case number (if known)   20-10683-KHK
             Name

64. Other intangibles, or intellectual property

65. Goodwill

     Goodwill                                                              Unknown                                                    $0.00
66. Total of Part 10.
    Add lines 60 through 65. Copy the total to line 89.
                                                                                                                                      $0.00

67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
     No
     Yes
68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?
     No
     Yes
69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
     No
     Yes
Part 11: All other assets

70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes. Fill in the information below.

                                                                                                                      Current value of
                                                                                                                      debtor's interest
71. Notes receivable

     Description (include name of obligor)

72. Tax refunds and unused net operating losses (NOLs)

     Description (for example, federal, state, local)

73. Interests in insurance policies or annuities

74. Causes of action against third parties (whether or not a lawsuit has been filed)

75. Other contingent and unliquidated claims or causes of action of every nature,
    including counterclaims of the debtor and rights to set off claims

76. Trusts, equitable or future interests in property

77. Other property of any kind not already listed Examples: Season tickets, country club membership

     Operating Lease                                                                                                             Unknown
     Equipment lease                                                                                                             Unknown
     Equipment Lease                                                                                                             Unknown
78. Total of Part 11.
    Add lines 71 through 77. Copy the total to line 90.
                                                                                                                                      $0.00

79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
     No
     Yes




Official Form 206A/B                            Schedule A/B: Assets -- Real and Personal Property                                        page 6
              Case 20-10683-KHK                             Doc 39           Filed 04/17/20 Entered 04/17/20 17:26:11                                        Desc Main
                                                                            Document      Page 7 of 42
Debtor           Blue Sky Events, LLC                                                                                Case number (if known)         20-10683-KHK
                 Name


 Part 12: Summary

In Part 12 copy all of the totals from the earlier parts of the form.

      Type of property                                                             Current value of                              Current value of
                                                                                   personal property                             real property


80. Cash, cash equivalents, and financial assets.                                                  $62.00
    Copy line 5, Part 1.

81. Deposits and prepayments. Copy line 9, Part 2.                                           $14,722.28

82. Accounts receivable. Copy line 12, Part 3.                                                       $0.00

83. Investments. Copy line 17, Part 4.                                                               $0.00

84. Inventory. Copy line 23, Part 5.                                                             $750.00

85. Farming and fishing-related assets.                                                              $0.00
    Copy line 33, Part 6.

86. Office furniture, fixtures, and equipment;                                                 $1,000.00
    and collectibles. Copy line 43, Part 7.

87. Machinery, equipment, and vehicles.                                                      $77,150.00
    Copy line 51, Part 8.

88. Real property. Copy line 56, Part 9.......................................................................................
                                                                                                                                            $0.00

89. Intangibles and intellectual property.                                                           $0.00
    Copy line 66, Part 10.

90. All other assets. Copy line 78, Part 11.                                      +                  $0.00

91. Total. Add lines 80 through 90 for each column.                        91a.              $93,684.28          +     91b.                  $0.00



                                                                                                                                                                      $93,684.28
92. Total of all property on Schedule A/B. Lines 91a + 91b = 92.........................................................................................................




Official Form 206A/B                                        Schedule A/B: Assets -- Real and Personal Property                                                           page 7
            Case 20-10683-KHK                      Doc 39      Filed 04/17/20 Entered 04/17/20 17:26:11                                Desc Main
                                                              Document      Page 8 of 42
 Fill in this information to identify the case:
 Debtor name          Blue Sky Events, LLC

 United States Bankruptcy Court for the: EASTERN DISTRICT OF VIRGINIA

 Case number          20-10683-KHK                                                                                   Check if this is an
 (if known)                                                                                                           amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                         12/15
Be as complete and accurate as possible.

1.     Do any creditors have claims secured by debtor's property?

      No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
      Yes. Fill in all of the information below.


 Part 1:         List Creditors Who Have Secured Claims
2.     List in alphabetical order all creditors who have secured claims. If a creditor has more               Column A               Column B
       than one secured claim, list the creditor separately for each claim.                                   Amount of claim        Value of collateral
                                                                                                              Do not deduct the      that supports
                                                                                                              value of collateral.   this claim

 2.1      Creditor's name                                     Describe debtor's property that is
          CarMax                                              subject to a lien                                      $15,659.37               $8,000.00

          Creditor's mailing address                          2013 Jeep Cherokee
          Box 3174                                            Describe the lien
                                                              Agreement
                                                              Is the creditor an insider or related party?
          Milwaukee                  WI       53201            No
          Creditor's email address, if known                   Yes
                                                              Is anyone else liable on this claim?
          Date debt was incurred          7/2018               No
          Last 4 digits of account                             Yes. Fill out Schedule H: Codebtors (Official Form 206H)
          number                          3    4      5   6   As of the petition filing date, the claim is:
          Do multiple creditors have an interest in           Check all that apply.
          the same property?                                     Contingent

             No                                                 Unliquidated

             Yes. Specify each creditor, including this         Disputed
              creditor, and its relative priority.




3.     Total of the dollar amounts from Part 1, Column A, including the amounts from the
       Additional Page, if any.                                                                                      $58,622.08


Official Form 206D                            Schedule D: Creditors Who Have Claims Secured by Property                                           page 1
           Case 20-10683-KHK                      Doc 39       Filed 04/17/20 Entered 04/17/20 17:26:11                                Desc Main
                                                              Document      Page 9 of 42
Debtor       Blue Sky Events, LLC                                                             Case number (if known) 20-10683-KHK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.2     Creditor's name                                      Describe debtor's property that is
         Ford Motor Credit                                    subject to a lien                                     $16,283.06              $14,000.00

         Creditor's mailing address                           2016 Fort Transit Van
         Box 220564                                           Describe the lien
                                                              Agreement
                                                              Is the creditor an insider or related party?
         Pittsburgh                 PA       15257             No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred        12/2017                 No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                          0    3      4   3    As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent

            No                                                  Unliquidated

            Yes. Have you already specified the                 Disputed
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.3     Creditor's name                                      Describe debtor's property that is
         Ford Motor Credit                                    subject to a lien                                     $26,679.65              $27,000.00

         Creditor's mailing address                           2017 Ford E-Series
         Box 220564                                           Describe the lien
                                                              Agreement
                                                              Is the creditor an insider or related party?
         Pittsburgh                 PA       15257             No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred        6/2018                  No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                          6    0      7   0    As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent

            No                                                  Unliquidated

            Yes. Have you already specified the                 Disputed
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.
1) Ford Motor Credit; 2) Ford Motor Credit.
                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 2
            Case 20-10683-KHK                 Doc 39      Filed 04/17/20 Entered 04/17/20 17:26:11                              Desc Main
                                                         Document     Page 10 of 42
 Fill in this information to identify the case:
 Debtor              Blue Sky Events, LLC

 United States Bankruptcy Court for the: EASTERN DISTRICT OF VIRGINIA

 Case number         20-10683-KHK                                                                             Check if this is an
 (if known)                                                                                                    amended filing

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                        12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with
NONPRIORITY unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim.
Also list executory contracts on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G:
Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left.
If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:        List All Creditors with PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

          No. Go to Part 2.
          Yes. Go to line 2.

2.     List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or part.
       If more space is needed for priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                            Total claim         Priority amount

     2.1   Priority creditor's name and mailing address         As of the petition filing date, the              $20,117.89           $3,025.00
                                                                claim is: Check all that apply.
Adela Mahmutovic and Cezar Bagonton
211 Lake Club Ct.                                                  Contingent
                                                                   Unliquidated
Unit 205                                                           Disputed

                                                                Basis for the claim:
Charlottesville                       VA      22092             Deposit for Services
Date or dates debt was incurred
                                                                Is the claim subject to offset?

Last 4 digits of account
                                                                 No
number
                                                                 Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 7   )



     2.2   Priority creditor's name and mailing address         As of the petition filing date, the               $3,555.50           $3,025.00
                                                                claim is: Check all that apply.
Alina Czaplicki and Bryan King
1021 S. Barton St.                                                 Contingent
                                                                   Unliquidated
Unit 120                                                           Disputed

                                                                Basis for the claim:
Arlington                             VA      22204             Deposit for Services
Date or dates debt was incurred
                                                                Is the claim subject to offset?

Last 4 digits of account
                                                                 No
number
                                                                 Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 7   )




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                           page 1
           Case 20-10683-KHK               Doc 39      Filed 04/17/20 Entered 04/17/20 17:26:11                            Desc Main
                                                      Document     Page 11 of 42
Debtor        Blue Sky Events, LLC                                                   Case number (if known)    20-10683-KHK

 Part 1:       Additional Page
Copy this page if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.         Total claim         Priority amount


  2.3      Priority creditor's name and mailing address     As of the petition filing date, the               $20,911.30         $3,025.00
                                                            claim is: Check all that apply.
Amanda Olsen and Konnor Fulk
2409 Arlington Blvd.                                           Contingent
                                                               Unliquidated
Apt. 101                                                       Disputed

                                                            Basis for the claim:
Arlington                          VA      22201            Deposit for Services
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 7   )



  2.4      Priority creditor's name and mailing address     As of the petition filing date, the                 $933.32           $933.32
                                                            claim is: Check all that apply.
Chris Fagoli
1315 N. Ode St.                                                Contingent
                                                               Unliquidated
Apt 714                                                        Disputed

                                                            Basis for the claim:
Arlington                          VA      22209            Deposit for Services
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 7   )



  2.5      Priority creditor's name and mailing address     As of the petition filing date, the                $1,268.04         $1,268.04
                                                            claim is: Check all that apply.
Courtney Nurre
5016 Stine Haven Dr.                                           Contingent
                                                               Unliquidated
                                                               Disputed

                                                            Basis for the claim:
Annandale                          VA      22003            Deposit for Services
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 7   )




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                         page 2
           Case 20-10683-KHK               Doc 39      Filed 04/17/20 Entered 04/17/20 17:26:11                            Desc Main
                                                      Document     Page 12 of 42
Debtor        Blue Sky Events, LLC                                                   Case number (if known)    20-10683-KHK

 Part 1:       Additional Page
Copy this page if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.         Total claim         Priority amount


  2.6      Priority creditor's name and mailing address     As of the petition filing date, the               $66,810.00       $63,026.00
                                                            claim is: Check all that apply.
Internal Revenue Service
Box 7346                                                       Contingent
                                                               Unliquidated
                                                               Disputed

                                                            Basis for the claim:
Philadelpia                        PA      19101-7346       941 Taxes
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 8   )



  2.7      Priority creditor's name and mailing address     As of the petition filing date, the                $2,410.30         $2,410.30
                                                            claim is: Check all that apply.
Janay Rickwalder
12277 Sherborne St.                                            Contingent
                                                               Unliquidated
                                                               Disputed

                                                            Basis for the claim:
Bristow                            VA      20136            Deposit for Services
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 7   )



  2.8      Priority creditor's name and mailing address     As of the petition filing date, the               $16,877.85         $3,025.00
                                                            claim is: Check all that apply.
Kate Murphy
2009 N. 14th St.                                               Contingent
                                                               Unliquidated
Unit 616                                                       Disputed

                                                            Basis for the claim:
Arlington                          VA      22201            Deposit for Services
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 7   )




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                         page 3
           Case 20-10683-KHK               Doc 39      Filed 04/17/20 Entered 04/17/20 17:26:11                           Desc Main
                                                      Document     Page 13 of 42
Debtor      Blue Sky Events, LLC                                                     Case number (if known)   20-10683-KHK

 Part 1:      Additional Page
Copy this page if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.         Total claim        Priority amount


  2.9    Priority creditor's name and mailing address       As of the petition filing date, the               $3,179.46         $3,179.46
                                                            claim is: Check all that apply.
Kim Ellsworth-Evans
7073 Glanaman Way                                              Contingent
                                                               Unliquidated
                                                               Disputed

                                                            Basis for the claim:
Warrenton                          VA      20186            Deposit for Services
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 7   )



 2.10    Priority creditor's name and mailing address       As of the petition filing date, the               $5,565.89         $3,025.00
                                                            claim is: Check all that apply.
Kim Mineo
10 Pine Creek La.                                              Contingent
                                                               Unliquidated
                                                               Disputed

                                                            Basis for the claim:
Houston                            TX      77055            Deposit for Services
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 7   )



 2.11    Priority creditor's name and mailing address       As of the petition filing date, the                $600.00           $600.00
                                                            claim is: Check all that apply.
Laura Poole
258 Spotted Tavern Rd.                                         Contingent
                                                               Unliquidated
                                                               Disputed

                                                            Basis for the claim:
Fredericksbrg                      VA      22406            Deposit for Services
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 7   )




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                         page 4
           Case 20-10683-KHK               Doc 39      Filed 04/17/20 Entered 04/17/20 17:26:11                           Desc Main
                                                      Document     Page 14 of 42
Debtor      Blue Sky Events, LLC                                                     Case number (if known)   20-10683-KHK

 Part 1:      Additional Page
Copy this page if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.         Total claim        Priority amount


 2.12    Priority creditor's name and mailing address       As of the petition filing date, the               $1,119.00         $1,119.00
                                                            claim is: Check all that apply.
Lorna Bradley
191 Alpin Drive, SE                                            Contingent
                                                               Unliquidated
                                                               Disputed

                                                            Basis for the claim:
Leesburg                           VA      20175            Deposit for Services
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 7   )



 2.13    Priority creditor's name and mailing address       As of the petition filing date, the               $5,948.99         $3,025.00
                                                            claim is: Check all that apply.
Marlene Free
9412 Abingdon Ct.                                              Contingent
                                                               Unliquidated
                                                               Disputed

                                                            Basis for the claim:
Manassas                           VA      20109            Deposit for Services
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 7   )



 2.14    Priority creditor's name and mailing address       As of the petition filing date, the                $215.87           $215.87
                                                            claim is: Check all that apply.
Maureen Horan
9816 Picken Pl.                                                Contingent
                                                               Unliquidated
                                                               Disputed

                                                            Basis for the claim:
Manassas Park                      VA      20111            Deposit for Services
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 7   )




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                         page 5
           Case 20-10683-KHK               Doc 39      Filed 04/17/20 Entered 04/17/20 17:26:11                           Desc Main
                                                      Document     Page 15 of 42
Debtor        Blue Sky Events, LLC                                                   Case number (if known)   20-10683-KHK

 Part 1:       Additional Page
Copy this page if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.         Total claim        Priority amount


 2.15      Priority creditor's name and mailing address     As of the petition filing date, the               $9,756.79         $3,025.00
                                                            claim is: Check all that apply.
Megan Posey and Jordan Wiley
1662 Skyfield La., NW                                          Contingent
                                                               Unliquidated
Unit Q-101                                                     Disputed

                                                            Basis for the claim:
Issaquail                          WA      98027            Deposit for Services
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 7   )



 2.16      Priority creditor's name and mailing address     As of the petition filing date, the               $1,878.22         $1,878.22
                                                            claim is: Check all that apply.
Melanie Corcoran
1000 Cordova Pl.                                               Contingent
                                                               Unliquidated
Unit 331                                                       Disputed

                                                            Basis for the claim:
Santa Fe                           NM      87505            Deposit for Services
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 7   )



 2.17      Priority creditor's name and mailing address     As of the petition filing date, the               $8,091.27         $3,025.00
                                                            claim is: Check all that apply.
Morgan McMahill
8972 Appaloosa Ct.                                             Contingent
                                                               Unliquidated
                                                               Disputed

                                                            Basis for the claim:
Rancho Cucamonga                   CA      91737            Deposit for Services
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 7   )




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                        page 6
           Case 20-10683-KHK               Doc 39      Filed 04/17/20 Entered 04/17/20 17:26:11                           Desc Main
                                                      Document     Page 16 of 42
Debtor         Blue Sky Events, LLC                                                  Case number (if known)   20-10683-KHK

 Part 1:        Additional Page
Copy this page if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.         Total claim        Priority amount


 2.18    Priority creditor's name and mailing address       As of the petition filing date, the                $843.05           $843.05
                                                            claim is: Check all that apply.
Natalie Dill
675 Hunter St.                                                 Contingent
                                                               Unliquidated
                                                               Disputed

                                                            Basis for the claim:
Burnsville                         NC      28714            Deposit for Services
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 7   )



 2.19    Priority creditor's name and mailing address       As of the petition filing date, the               $2,098.75         $2,098.75
                                                            claim is: Check all that apply.
Pat Collet
8966 Bella Verde Ct.                                           Contingent
                                                               Unliquidated
                                                               Disputed

                                                            Basis for the claim:
Myrtle Beach                       SC      29579            Deposit for Services
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 7   )



 2.20    Priority creditor's name and mailing address       As of the petition filing date, the               $2,453.50         $2,453.50
                                                            claim is: Check all that apply.
Patrik Dyberg
23334 Wildwood La.                                             Contingent
                                                               Unliquidated
                                                               Disputed

                                                            Basis for the claim:
Middleburg                         VA      20188            Deposit for Services
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 7   )




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                         page 7
           Case 20-10683-KHK               Doc 39      Filed 04/17/20 Entered 04/17/20 17:26:11                            Desc Main
                                                      Document     Page 17 of 42
Debtor      Blue Sky Events, LLC                                                     Case number (if known)    20-10683-KHK

 Part 1:      Additional Page
Copy this page if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.         Total claim         Priority amount


 2.21    Priority creditor's name and mailing address       As of the petition filing date, the                $2,214.55         $2,214.55
                                                            claim is: Check all that apply.
Stacy Deluke Prince
23318 Foxcroft Rd.                                             Contingent
                                                               Unliquidated
                                                               Disputed

                                                            Basis for the claim:
Middleburg                         VA      20188            Deposit for Services
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 7   )



 2.22    Priority creditor's name and mailing address       As of the petition filing date, the               $11,756.82         $3,025.00
                                                            claim is: Check all that apply.
Stephanie Paul and Dustin Knight
11300 Fair Wind Way                                            Contingent
                                                               Unliquidated
                                                               Disputed

                                                            Basis for the claim:
Reston                             VA      20190            Deposit for Services
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 7   )



 2.23    Priority creditor's name and mailing address       As of the petition filing date, the                $6,318.74         $3,025.00
                                                            claim is: Check all that apply.
Tori Selfe and Justin Montgomery
223 Brittany Farms Rd.                                         Contingent
                                                               Unliquidated
Unit D                                                         Disputed

                                                            Basis for the claim:
New Britain                        CT      06053            Deposit for Services
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 7   )




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                          page 8
           Case 20-10683-KHK               Doc 39      Filed 04/17/20 Entered 04/17/20 17:26:11                             Desc Main
                                                      Document     Page 18 of 42
Debtor      Blue Sky Events, LLC                                                     Case number (if known)     20-10683-KHK

 Part 1:      Additional Page
Copy this page if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.         Total claim          Priority amount


 2.24    Priority creditor's name and mailing address       As of the petition filing date, the               $547,918.00      $238,410.00
                                                            claim is: Check all that apply.
Virginia Department of Taxation
Box 1880                                                       Contingent
                                                               Unliquidated
                                                               Disputed

                                                            Basis for the claim:
Richmond                           VA      23218            Sales Taxes
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 8   )




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                           page 9
           Case 20-10683-KHK                  Doc 39     Filed 04/17/20 Entered 04/17/20 17:26:11                             Desc Main
                                                        Document     Page 19 of 42
Debtor        Blue Sky Events, LLC                                                     Case number (if known)      20-10683-KHK

 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

3.    List in alphabetical order all of the creditors with nonpriority unsecured claims. If more space is needed for nonpriority unsecured
      claims, fill out and attach the Additional Page of Part 2.
                                                                                                                       Amount of claim

     3.1   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                  $141,825.68
                                                                   Check all that apply.
2400 Building LLC                                                   Contingent
c/o Odin Feldman Pittleman                                          Unliquidated
1775 Wiehle Ave., Suite 400                                         Disputed
                                                                   Basis for the claim:
Reston                                   VA       20190            Rent

Date or dates debt was incurred         03/2018                    Is the claim subject to offset?

Last 4 digits of account number
                                                                    No
                                                                    Yes

     3.2   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                    Unknown
                                                                   Check all that apply.
2400 Building LLC                                                   Contingent
c/o Odin Feldman Pittleman                                          Unliquidated
1775 Wiehle Ave., Suite 400                                         Disputed
                                                                   Basis for the claim:
Reston                                   VA       20190            Build-out Loan

Date or dates debt was incurred                                    Is the claim subject to offset?

Last 4 digits of account number
                                                                    No
                                                                    Yes

     3.3   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                      $657.02
                                                                   Check all that apply.
ACRS-ASOA                                                           Contingent
Attn: Pura Valdez                                                   Unliquidated
4000 Legato Rd., Unit 700                                           Disputed
                                                                   Basis for the claim:
Fairfax                                  VA       22033            Deposit for Services

Date or dates debt was incurred                                    Is the claim subject to offset?

Last 4 digits of account number
                                                                    No
                                                                    Yes

     3.4   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                      $390.00
                                                                   Check all that apply.
Almost Heaven/Culligan Water                                        Contingent
14601 Colonel Ct.                                                   Unliquidated
                                                                    Disputed
                                                                   Basis for the claim:
Manassas                                 VA       20110            Services Rendered

Date or dates debt was incurred                                    Is the claim subject to offset?

Last 4 digits of account number
                                                                    No
                                                                    Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page 10
           Case 20-10683-KHK                Doc 39     Filed 04/17/20 Entered 04/17/20 17:26:11                          Desc Main
                                                      Document     Page 20 of 42
Debtor       Blue Sky Events, LLC                                                   Case number (if known)      20-10683-KHK

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

   3.5     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $83.71
                                                                Check all that apply.
Black Horse Inn                                                  Contingent
8393 Meetz Rd.                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Warrenton                              VA       20187           Deposit for Services

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

   3.6     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $1,119.00
                                                                Check all that apply.
Blaze Broadband                                                  Contingent
6670 Whiskey Bottom Rd.                                          Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Laurel                                 MD       20733           Services Rendered

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

   3.7     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $1,277.54
                                                                Check all that apply.
Boy Scouts of America - NCAC                                     Contingent
Attn: Jenna Welle                                                Unliquidated
9190 Rockville Pike                                              Disputed
                                                                Basis for the claim:
Bethesda                               MD       20184           Deposit for Services

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

   3.8     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $18,057.00
                                                                Check all that apply.
Capital One                                                      Contingent
Exception Department                                             Unliquidated
2012 Corporate la., Suite 108                                    Disputed
                                                                Basis for the claim:
Naperville                             IL       60563           Credit

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                     page 11
           Case 20-10683-KHK                Doc 39    Filed 04/17/20 Entered 04/17/20 17:26:11                           Desc Main
                                                     Document     Page 21 of 42
Debtor       Blue Sky Events, LLC                                                   Case number (if known)      20-10683-KHK

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

   3.9     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $4,200.00
                                                                Check all that apply.
Capital Restaurant Resources, LLC                                Contingent
707 8th St., SE                                                  Unliquidated
Suite 200                                                        Disputed
                                                                Basis for the claim:
Washington                             DC     20003             Supplies

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.10     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $21,231.00
                                                                Check all that apply.
Coastal Sunbelt Produce                                          Contingent
9001 Whiskey Bottom Dr.                                          Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Laurel                                 MD     20733             Supplies

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.11     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $24,875.00
                                                                Check all that apply.
COS Events Management LLC                                        Contingent
Box 239                                                          Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Rockville                              MD     20848             Services Rendered

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.12     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $1,884.17
                                                                Check all that apply.
Demolition Services, Inc.                                        Contingent
Attn: Melissa Feather                                            Unliquidated
16377 Bennet Rd.                                                 Disputed
                                                                Basis for the claim:
Culpepper                              VA     22701             Deposit for Services

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                       page 12
           Case 20-10683-KHK                Doc 39     Filed 04/17/20 Entered 04/17/20 17:26:11                          Desc Main
                                                      Document     Page 22 of 42
Debtor       Blue Sky Events, LLC                                                   Case number (if known)      20-10683-KHK

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.13     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $3,980.00
                                                                Check all that apply.
Don & Co.                                                        Contingent
2562 Paysphere Cir.                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Chicago                                IL       60674           Equipment

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.14     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $2,447.50
                                                                Check all that apply.
Fauquier County Public Library                                   Contingent
Attn: Terri Garoznik                                             Unliquidated
11 Winchester St.                                                Disputed
                                                                Basis for the claim:
Warrenton                              VA       20186           Deposit for Services

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.15     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $6,060.00
                                                                Check all that apply.
Firm 70, LLC                                                     Contingent
2833 Spy Glass Dr.                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Chaska                                 MN       55318           Consulting Services

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.16     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $10,330.00
                                                                Check all that apply.
Fund So Fast Recovery                                            Contingent
122 E. 42nd St.                                                  Unliquidated
Suite 2112                                                       Disputed
New York, N 10168                                               Basis for the claim:
                                                                Loan

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                     page 13
           Case 20-10683-KHK                Doc 39    Filed 04/17/20 Entered 04/17/20 17:26:11                           Desc Main
                                                     Document     Page 23 of 42
Debtor        Blue Sky Events, LLC                                                  Case number (if known)      20-10683-KHK

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.17     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $45,383.00
                                                                Check all that apply.
Fundbox                                                          Contingent
300 Montgomery St.                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
San Francisco                          CA     94104             Loan

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.18     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $1,300.00
                                                                Check all that apply.
George Mason University                                          Contingent
4400 University Dr.                                              Unliquidated
MS 4C1                                                           Disputed
                                                                Basis for the claim:
Fairfax                                VA     22030             Services Rendered

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.19     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $2,989.00
                                                                Check all that apply.
International Gourmet Foods                                      Contingent
7529 Fullerton Rd.                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Springfield                            VA     22153             Supplies

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.20     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $53,843.00
                                                                Check all that apply.
John Velesz                                                      Contingent
9131 Panther Falls Way                                           Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Bristow                                VA     20136             Loan

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                       page 14
           Case 20-10683-KHK                Doc 39    Filed 04/17/20 Entered 04/17/20 17:26:11                           Desc Main
                                                     Document     Page 24 of 42
Debtor       Blue Sky Events, LLC                                                   Case number (if known)      20-10683-KHK

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.21     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $24,590.00
                                                                Check all that apply.
Leonard Paper Company                                            Contingent
725 N. Haven St.                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Baltimore                              MD     21205             Supplies

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.22     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $1,070.00
                                                                Check all that apply.
Magnolia Plumbing                                                Contingent
600 Gallatin St., NE                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Washington                             DC     20017             Services Rendered

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.23     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   Unknown
                                                                Check all that apply.
Metropolitan Restaurant Brokers LLC                              Contingent
13701 Stonedale Ct.                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Clifton                                VA     20124             Brokerage Services

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.24     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $2,112.93
                                                                Check all that apply.
NV Commercial, Inc.                                              Contingent
Attn: Nicole PAssmore                                            Unliquidated
8230 Leesburg Pike, Suite 620                                    Disputed
                                                                Basis for the claim:
Vienna                                 VA     22182             Deposit for Services

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                       page 15
           Case 20-10683-KHK                Doc 39    Filed 04/17/20 Entered 04/17/20 17:26:11                           Desc Main
                                                     Document     Page 25 of 42
Debtor       Blue Sky Events, LLC                                                   Case number (if known)      20-10683-KHK

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.25     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   Unknown
                                                                Check all that apply.
PAYCHEX                                                          Contingent
4015 Meeting Way                                                 Unliquidated
Suite 110                                                        Disputed
                                                                Basis for the claim:
High Point                             NC     27226             Services Rendered

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.26     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $8,500.00
                                                                Check all that apply.
Performance Food Group                                           Contingent
1333 Avondale Rd.                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
New Windsor                            MD     21776             Supplies

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.27     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $4,161.00
                                                                Check all that apply.
Smart Beginnings of Greater Prince Willi                         Contingent
Attn: Dawn Davis                                                 Unliquidated
Box 389                                                          Disputed
                                                                Basis for the claim:
Manassas                               VA     20108             Deposit for Services

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.28     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $11,500.00
                                                                Check all that apply.
The Hartford                                                     Contingent
Box 660916                                                       Unliquidated
Dallas, TZX 75266                                                Disputed
                                                                Basis for the claim:
                                                                Insurance Premiums/Charges

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                       page 16
            Case 20-10683-KHK                Doc 39    Filed 04/17/20 Entered 04/17/20 17:26:11                          Desc Main
                                                      Document     Page 26 of 42
Debtor        Blue Sky Events, LLC                                                  Case number (if known)      20-10683-KHK

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.29      Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                  $14,905.00
                                                                Check all that apply.
TOAST Capital                                                    Contingent
401 Park St.                                                     Unliquidated
Suite 801                                                        Disputed
                                                                Basis for the claim:
Boston                                  MA     02215            Loan

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.30      Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                   $9,134.00
                                                                Check all that apply.
US Food Service                                                  Contingent
1994 Livinsgston Rd.                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Manassas                                VA     20109            Supplies

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.31      Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                   $3,033.00
                                                                Check all that apply.
USA Produce & Seafood                                            Contingent
1152 Martinsburg Pike                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Winchester                              VA     22603            Supplies

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.32      Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                   $6,545.41
                                                                Check all that apply.
Virginia Systems & Technology                                    Contingent
Attn: Jamie Rich                                                 Unliquidated
6801 Kennedy Rd., Suite 301                                      Disputed
                                                                Basis for the claim:
Vint Hill                               VA     20187            Deposit for Services

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                      page 17
           Case 20-10683-KHK                Doc 39    Filed 04/17/20 Entered 04/17/20 17:26:11                           Desc Main
                                                     Document     Page 27 of 42
Debtor        Blue Sky Events, LLC                                                  Case number (if known)      20-10683-KHK

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.33     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $1,556.27
                                                                Check all that apply.
Vulcan Materials                                                 Contingent
Attn: Beth Moore                                                 Unliquidated
5485 Afton La.                                                   Disputed
                                                                Basis for the claim:
Warrenton                              VA     20186             Deposit for Services

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.34     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $3,639.00
                                                                Check all that apply.
Washington Lamb                                                  Contingent
7963 Conell Ct.                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Lorton                                 VA     22079             Supplies

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.35     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $427.42
                                                                Check all that apply.
Wetland Studies & Solutions, Inc.                                Contingent
Attn: Susanna Headly                                             Unliquidated
5300 Wellington Branch Dr., #100                                 Disputed
                                                                Basis for the claim:
Gainesville                            VA     20155             Deposit for Services

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                       page 18
           Case 20-10683-KHK              Doc 39     Filed 04/17/20 Entered 04/17/20 17:26:11                         Desc Main
                                                    Document     Page 28 of 42
Debtor      Blue Sky Events, LLC                                              Case number (if known)      20-10683-KHK

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5.   Add the amounts of priority and nonpriority unsecured claims.

                                                                                                    Total of claim amounts

5a. Total claims from Part 1                                                              5a.                $742,843.10

5b. Total claims from Part 2                                                              5b.   +            $433,106.65


5c. Total of Parts 1 and 2                                                                5c.              $1,175,949.75
    Lines 5a + 5b = 5c.




Official Form 206E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                   page 19
           Case 20-10683-KHK                  Doc 39      Filed 04/17/20 Entered 04/17/20 17:26:11                                 Desc Main
                                                         Document     Page 29 of 42
 Fill in this information to identify the case:
 Debtor name         Blue Sky Events, LLC

 United States Bankruptcy Court for the: EASTERN DISTRICT OF VIRGINIA

 Case number         20-10683-KHK                             Chapter      11                                     Check if this is an
 (if known)                                                                                                        amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                             12/15

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries
consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?

         No. Check this box and file this form with the court with the debtor's other schedules. There is nothing else to report on this form.
         Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property
          (Official Form 206A/B).

2.    List all contracts and unexpired leases                                           State the name and mailing address for all other
                                                                                        parties with whom the debtor has an executory
                                                                                        contract or unexpired lease

2.1       State what the contract       Operting Lease                                  2400 Building LLC
          or lease is for and the       Contract to be ASSUMED                          7138 Farm Station Rd.
          nature of the debtor's
          interest

          State the term remaining      96 Months
          List the contract
          number of any
                                                                                       Vint Hill                           VA            20187
          government contract

2.2       State what the contract       Equipment Lease                                 Easy Ice
          or lease is for and the       Contract to be ASSUMED                          925 W. Washington St.
          nature of the debtor's
          interest                                                                      Suite 100

          State the term remaining      At-Will
          List the contract
          number of any
                                                                                       Marquette                           WI            49855
          government contract

2.3       State what the contract       Equipment lease                                 Performance Food Service
          or lease is for and the       Contract to be ASSUMED                          1333 Avondale Rd.
          nature of the debtor's
          interest

          State the term remaining      24 Months
          List the contract
          number of any
                                                                                       New Windsor                         MD            21776
          government contract




Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                                                 page 1
           Case 20-10683-KHK                    Doc 39       Filed 04/17/20 Entered 04/17/20 17:26:11                               Desc Main
                                                            Document     Page 30 of 42
 Fill in this information to identify the case:
 Debtor name         Blue Sky Events, LLC

 United States Bankruptcy Court for the: EASTERN DISTRICT OF VIRGINIA

 Case number         20-10683-KHK                                                                                  Check if this is an
 (if known)                                                                                                         amended filing


Official Form 206H
Schedule H: Codebtors                                                                                                                         12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries
consecutively. Attach the Additional Page to this page.


1.    Does the debtor have any codebtors?
       No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
       Yes
2.    In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the
      schedules of creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is
      owed and each schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor
      separately in Column 2.

         Column 1: Codebtor                                                                    Column 2: Creditor

                                                                                                                              Check all schedules
       Name                            Mailing address                                        Name                            that apply:

2.1    Karen Baker                     7146 Farm Station Rd.                                  CarMax                              D
                                       Number      Street
                                                                                                                                  E/F
                                                                                                                                  G

                                       Vint Hill                      VA      20187
                                       City                           State   ZIP Code


2.2    Karen Baker                     7146 Farm Station Rd.                                  Ford Motor Credit                   D
                                       Number      Street
                                                                                                                                  E/F
                                                                                                                                  G

                                       Vint Hill                      VA      20187
                                       City                           State   ZIP Code


2.3    Karen Baker                     7146 Farm Station Dr.                                  Virginia Department of              D
                                       Number      Street                                     Taxation                            E/F
                                                                                                                                  G

                                       Vint Hill                      VA      20187
                                       City                           State   ZIP Code


2.4    Karen Baker                     7146 Farm Station Dr.                                  Internal Revenue                    D
                                       Number      Street                                     Service                             E/F
                                                                                                                                  G

                                       Vint Hill                      VA      20187
                                       City                           State   ZIP Code




Official Form 206H                                            Schedule H: Codebtors                                                           page 1
             Case 20-10683-KHK                                Doc 39           Filed 04/17/20 Entered 04/17/20 17:26:11                                                              Desc Main
                                                                              Document     Page 31 of 42
 Fill in this information to identify the case:


 Debtor Name Blue Sky Events, LLC

 United States Bankruptcy Court for the:                   EASTERN DISTRICT OF VIRGINIA

 Case number (if known):              20-10683-KHK                                                                                                                                 Check if this is an
                                                                                                                                                                                    amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                               12/15



 Part 1:           Summary of Assets

1.   Schedule A/B: Assets--Real and Personal Property (Official Form 206A/B)

     1a. Real property:
                                                                                                                                                                                                 $0.00
         Copy line 88 from Schedule A/B........................................................................................................................................................................

     1b. Total personal property:
                                                                                                                                                                                     $93,684.28
         Copy line 91A from Schedule A/B........................................................................................................................................................................

     1c. Total of all property
                                                                                                                                                                                       $93,684.28
         Copy line 92 from Schedule A/B........................................................................................................................................................................


 Part 2:           Summary of Liabilities

2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
     Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D...................................................... $58,622.08

3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

     3a. Total claim amounts of priority unsecured claims:
                                                                                                                                                                     $742,843.10
         Copy the total claims from Part 1 from line 5a of Schedule E/F...................................................................................................................................................

     3b. Total amount of claims of nonpriority amount of unsecured claims:
                                                                                                                                              +            $433,106.65
         Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F........................................................................................................................


4.   Total liabilities
     Lines 2 + 3a + 3b........................................................................................................................................................................ $1,234,571.83




Official Form 206Sum                                         Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
          Case 20-10683-KHK                  Doc 39       Filed 04/17/20 Entered 04/17/20 17:26:11                               Desc Main
                                                         Document     Page 32 of 42
 Fill in this information to identify the case and this filing:
 Debtor Name         Blue Sky Events, LLC

 United States Bankruptcy Court for the: EASTERN DISTRICT OF VIRGINIA

 Case number         20-10683-KHK
 (if known)

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                             12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included
in the document, and any amendments of those documents. This form must state the individual's position or relationship to
the debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or
both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


               Declaration and signature

            I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership;
            or another individual serving as a representative of the debtor in this case.

            I have examined the information in the documents checked below and I have a reasonable belief that the information is true and
            correct:



                Schedule A/B: Assets--Real and Personal Property (Official Form 206A/B)

                Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                Schedule H: Codebtors (Official Form 206H)

                A Summary of Assets and Liabilities for Non-Individuals (Official Form 206-Summary)

                Amended Schedule

                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
                 (Official Form 204)

                Other document that requires a declaration


            I declare under penalty of perjury that the foregoing is true and correct.

            Executed on 04/17/2020                       X /s/ Karen Baker
                        MM / DD / YYYY                       Signature of individual signing on behalf of debtor


                                                             Karen Baker
                                                             Printed name
                                                             Manager
                                                             Position or relationship to debtor




Official Form B202                     Declaration Under Penalty of Perjury for Non-Individual Debtors
           Case 20-10683-KHK                Doc 39       Filed 04/17/20 Entered 04/17/20 17:26:11                             Desc Main
                                                        Document     Page 33 of 42
 Fill in this information to identify the case:
 Debtor name        Blue Sky Events, LLC

 United States Bankruptcy Court for the: EASTERN DISTRICT OF VIRGINIA

 Case number        20-10683-KHK
 (if known)                                                                                                  Check if this is an
                                                                                                              amended filing


Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                04/19

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write the debtor's name and case number (if known).


 Part 1:        Income
1.   Gross revenue from business

        None

Identify the beginning and ending dates of the debtor's fiscal year,          Sources of revenue                            Gross revenue
which may be a calendar year                                                  Check all that apply.                         (before deductions
                                                                                                                            and exclusions


From the beginning of the
                                From    01/01/2020      to   Filing date         Operating a business
fiscal year to filing date:
                                       MM / DD / YYYY                            Other                                             $208,657.00


For prior year:                 From    01/01/2019      to     12/31/2019        Operating a business
                                       MM / DD / YYYY        MM / DD / YYYY      Other                                        $1,840,062.00


For the year before that:       From    01/01/2018      to     12/31/2018        Operating a business
                                       MM / DD / YYYY        MM / DD / YYYY      Other                                        $1,776,510.00

2.   Non-business revenue
     Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from
     lawsuits, and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

        None

                                                                               Description of sources of revenue             Gross revenue
                                                                                                                             from each source
                                                                                                                             (before deductions
                                                                                                                             and exclusions
From the beginning of the
                                From    01/01/2020      to   Filing date
fiscal year to filing date:
                                       MM / DD / YYYY

For prior year:                 From    01/01/2019      to     12/31/2019
                                       MM / DD / YYYY        MM / DD / YYYY

For the year before that:       From    01/01/2018      to     12/31/2018      Relocation Income                                    $271,886.00
                                       MM / DD / YYYY        MM / DD / YYYY




Official Form 207                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 1
             Case 20-10683-KHK                  Doc 39       Filed 04/17/20 Entered 04/17/20 17:26:11                                   Desc Main
                                                            Document     Page 34 of 42
Debtor         Blue Sky Events, LLC                                                          Case number (if known)       20-10683-KHK
               Name


 Part 2:        List Certain Transfers Made Before Filing for Bankruptcy
3.   Certain payments or transfers to creditors within 90 days before filing this case

     List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days
     before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be
     adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.)


        None

      Creditor's name and address                                  Dates            Total amount or value        Reasons for payment or transfer
                                                                                                                 Check all that apply
3.1. Costal Sunbelt Produce                                                               $15,605.50
      Creditor's name                                                                                               Secured debt
      9001 Whiskey Bottom Dr.                                                                                       Unsecured loan repayments
      Street
                                                                                                                    Suppliers or vendors
                                                                                                                    Services
      Laurel                            MD       20733                                                              Other
      City                              State    ZIP Code

      Creditor's name and address                                  Dates            Total amount or value        Reasons for payment or transfer
                                                                                                                 Check all that apply
3.2. Performance Food Group                                                               $11,575.91
      Creditor's name                                                                                               Secured debt
      1333 Avondale Rd.                                                                                             Unsecured loan repayments
      Street
                                                                                                                    Suppliers or vendors
                                                                                                                    Services
      New Windsor                       MD       21776                                                              Other
      City                              State    ZIP Code

      Creditor's name and address                                  Dates            Total amount or value        Reasons for payment or transfer
                                                                                                                 Check all that apply
3.3. US Food Service                                                                      $16,308.38
      Creditor's name                                                                                               Secured debt
      11994 Linvingston Rd.                                                                                         Unsecured loan repayments
      Street
                                                                                                                    Suppliers or vendors
                                                                                                                    Services
      Manassas                          VA       20109                                                              Other
      City                              State    ZIP Code

4.   Payments or other transfers of property made within 1 year before filing this case that benefited any insider

     List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
     guaranteed or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than
     $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
     adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor
     and their relatives; general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and
     any managing agent of the debtor. 11 U.S.C. § 101(31).


        None

5.   Repossessions, foreclosures, and returns

     List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a
     creditor, sold at a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in
     line 6.


        None




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 2
           Case 20-10683-KHK                   Doc 39       Filed 04/17/20 Entered 04/17/20 17:26:11                                   Desc Main
                                                           Document     Page 35 of 42
Debtor         Blue Sky Events, LLC                                                           Case number (if known)      20-10683-KHK
               Name

6.   Setoffs

     List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from
     an account of the debtor without permission or refused to make a payment at the debtor's direction from an account of the debtor because
     the debtor owed a debt.


        None

 Part 3:        Legal Actions or Assignments
7.   Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
     List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor
     was involved in any capacity--within 1 year before filing this case.


        None

      Case title                             Nature of case                            Court or agency's name and address                Status of case
7.1. Blue Sky Events LLC                     Premises Padlock                          Virginia Department of Taxation
                                                                                       Name                                                 Pending

                                                                                       11150 Fairfax Blvd.                                  On appeal
                                                                                       Street

                                                                                       Suite 300                                            Concluded

      Case number
      VR 630-1-11805.1                                                                 Fairfax                    VA      22030
                                                                                       City                       State   ZIP Code

8.   Assignments and receivership

     List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the
     hands of a receiver, custodian, or other court-appointed officer within 1 year before filing this case.

        None

 Part 4:        Certain Gifts and Charitable Contributions
9.   List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the
     aggregate value of the gifts to that recipient is less than $1,000

        None

 Part 5:        Certain Losses
10. All losses from fire, theft, or other casualty within 1 year before filing this case.

        None




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 3
           Case 20-10683-KHK                   Doc 39      Filed 04/17/20 Entered 04/17/20 17:26:11                                  Desc Main
                                                          Document     Page 36 of 42
Debtor          Blue Sky Events, LLC                                                       Case number (if known)       20-10683-KHK
                Name


 Part 6:          Certain Payments or Transfers
11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year
    before the filing of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or
    restructuring, seeking bankruptcy relief, or filing a bankruptcy case.


         None

         Who was paid or who received the transfer?            If not money, describe the property              Dates                Total amount
                                                               transferred                                                           or value
 11.1. John P. Forest, II                                                                                       March 3, 2020           $2,500.00

         Address

         11350 Random Hills Rd.
         Street
         Suite 700
         Fairfax                      VA      22030
         City                         State   ZIP Code

         Email or website address



         Who made the payment, if not debtor?
         Karen Baker

12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing
    of this case to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.


         None

13. Transfers not already listed on this statement
    List any transfers of money or other property--by sale, trade, or any other means--made by the debtor or a person acting on behalf of the
    debtor within 2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or
    financial affairs. Include both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this
    statement.


         None

 Part 7:          Previous Locations
14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

         Does not apply


         Address                                                                                    Dates of occupancy

 14.1. 4171 Bludau Rd.                                                                              From     April 2017            To    April 2018
         Street


         Vint Hill                                            VA        20187
         City                                                 State     ZIP Code




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
           Case 20-10683-KHK                     Doc 39     Filed 04/17/20 Entered 04/17/20 17:26:11                            Desc Main
                                                           Document     Page 37 of 42
Debtor          Blue Sky Events, LLC                                                     Case number (if known)    20-10683-KHK
                Name


 Part 8:          Health Care Bankruptcies
15. Health Care bankruptcies

     Is the debtor primarily engaged in offering services and facilities for:

      diagnosing or treating injury, deformity, or disease, or

      providing any surgical, psychiatric, drug treatment, or obstetric care?

         No. Go to Part 9.
         Yes. Fill in the information below.

 Part 9:          Personally Identifiable Information
16. Does the debtor collect and retain personally identifiable information of customers?

         No.
         Yes. State the nature of the information collected and retained

                  Does the debtor have a privacy policy about that information?
                   No.
                   Yes.
17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b) or
    other pension or profit-sharing plan made available by the debtor as an employee benefit?

         No. Go to Part 10.
         Yes. Does the debtor serve as plan administrator?
                No. Go to Part 10.
                Yes. Fill in below:
 Part 10:         Certain Financial Accounts, Safe Deposit Boxes, and Storage Units
18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's benefit,
    closed, sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts, certificates of deposit, and shares in banks, credit unions, brokerage
    houses, cooperatives, associations, and other financial institutions.


         None

         Financial institution name and address            Last 4 digits of             Type of account     Date account        Last balance
                                                           account number                                   was closed,         before closing
                                                                                                            sold, moved,        or transfer
                                                                                                            or transferred
 18.1. The Fauquier Bank
         Name
                                                           XXXX- 3         7    7   1      Checking         January 2020           $1,397.40
         Box 561
         Street                                                                            Savings
                                                                                           Money market
                                                                                           Brokerage

         Warrenton                  VA      20186
                                                                                           Other

         City                       State   ZIP Code




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             page 5
           Case 20-10683-KHK                   Doc 39       Filed 04/17/20 Entered 04/17/20 17:26:11                                  Desc Main
                                                           Document     Page 38 of 42
Debtor          Blue Sky Events, LLC                                                        Case number (if known)      20-10683-KHK
                Name

         Financial institution name and address            Last 4 digits of               Type of account        Date account         Last balance
                                                           account number                                        was closed,          before closing
                                                                                                                 sold, moved,         or transfer
                                                                                                                 or transferred
 18.2. The Fauquier Bank
         Name
                                                           XXXX- 3        6    7    1         Checking           January 2020            $4,220.00
         Box 561
         Street                                                                               Savings
                                                                                              Money market
                                                                                              Brokerage

         Warrenton                VA      20186
                                                                                              Other

         City                     State   ZIP Code

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before
    filing this case.

         None

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a
    building in which the debtor does business.

         None

 Part 11:         Property the Debtor Holds or Controls That the Debtor Does Not Own
21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held
    in trust. Do not list leased or rented property.


         None

 Part 12:         Details About Environmental Information
For the purpose of Part 12, the following definitions apply:

 Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless or
  the medium affected (air, land, water, or any other medium).


 Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor
  formerly owned, operated, or utilized.

 Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
  similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law?
    Include settlements and orders.

         No
         Yes. Provide details below.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 6
            Case 20-10683-KHK                 Doc 39      Filed 04/17/20 Entered 04/17/20 17:26:11                                Desc Main
                                                         Document     Page 39 of 42
Debtor       Blue Sky Events, LLC                                                        Case number (if known)      20-10683-KHK
             Name

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in
    violation of an environmental law?

        No
        Yes. Provide details below.

24. Has the debtor notified any govermental unit of any release of hazardous material?

        No
        Yes. Provide details below.

 Part 13:       Details About the Debtor's Business or Connections to Any Business
25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this
    case. Include this information even if already listed in the Schedules.

        None

26. Books, records, and financial statements

     26a.   List all accountants and bookkeepers who maintained the debtor's books and records within 2 years before filing this case.

                None

                Name and address                                                                  Dates of service

      26a.1. Paulita Remirez                                                                      From       2017          To      2018
                Name
                4372 Pierpoint La.
                Street


                The Plains                                   VA         20198
                City                                         State      ZIP Code

                Name and address                                                                  Dates of service

      26a.2. Anne McGregor                                                                        From       2018          To      2019
                Name
                329 Amber Cir.
                Street


                Warrenton                                    VA         20186
                City                                         State      ZIP Code

     26b.   List all firms or individuals who have audited, compiled, or reviewed debtor's books of account and records or prepared a financial
            statement within 2 years before filing this case.

                None

                Name and address                                                                  Dates of service

      26b.1. James Nazarday                                                                       From       2018          To      2020
                Name
                13902 Shadow Fox Ct.
                Street


                Gainesville                                  VA         20155
                City                                         State      ZIP Code

                Name and address                                                                  Dates of service

      26b.2. John Eckenrode                                                                       From       2019          To      2020
                Name
                Box 861665
                Street


                Vint Hill                                    VA         20187
                City                                         State      ZIP Code



Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 7
            Case 20-10683-KHK                       Doc 39      Filed 04/17/20 Entered 04/17/20 17:26:11                                   Desc Main
                                                               Document     Page 40 of 42
Debtor            Blue Sky Events, LLC                                                           Case number (if known)      20-10683-KHK
                  Name

     26c.        List all firms or individuals who were in possession of the debtor's books of account and records when this case is filed.

                     None

                     Name and address                                                                 If any books of account and records are
                                                                                                      unavailable, explain why
         26c.1. Karen Baker
                     Name
                     7146 Farm Station Rd.
                     Street


                     Vint Hill                                     VA          20187
                     City                                          State       ZIP Code

     26d.        List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a
                 financial statement within 2 years before filing this case.

                     None

                     Name and address

      26d.1. Listeing Post LLC
                     Name
                     7138 Farm Station Rd.
                     Street


                     Vint Hill                                     VA          20187
                     City                                          State       ZIP Code

                     Name and address

      26d.2. Metropolitan Restaurant Brokers
                     Name
                     13701 Stonedale Ct.
                     Street


                     Clifton                                       VA          20124
                     City                                          State       ZIP Code

27. Inventories
    Have any inventories of the debtor's property been taken within 2 years before filing this case?

          No.
          Yes. Give the details about the two most recent inventories.

          Name of the person who supervised the taking of the inventory                                  Date of           The dollar amount and basis
                                                                                                         inventory         (cost, market, or other basis)
                                                                                                                           of each inventory

          Karen Baker                                                                                       12/2019           $20,000.00 / Liquidation

          Name and address of the person who has possession of inventory records

 27.1. Karen Baker
          Name
          7146 Farm Station Rd.
          Street


          Vint Hill                                                VA          20187
          City                                                     State       ZIP Code




Official Form 207                        Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 8
           Case 20-10683-KHK                     Doc 39    Filed 04/17/20 Entered 04/17/20 17:26:11                                Desc Main
                                                          Document     Page 41 of 42
Debtor          Blue Sky Events, LLC                                                      Case number (if known)     20-10683-KHK
                Name

28. List the debtor's officers, directors, managing members, general partners, members in control, controlling shareholders,
    or other people in control of the debtor at the time of the filing of this case.


Name                                      Address                                    Position and nature of any interest       % of interest, if any

Karen Baker                               7146 Farm Station Dr.                      Member                                            100%
                                          Vint Hill, VA 20187
29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners,
    members in control of the debtor, or shareholders in control of the debtor who no longer hold these positions?

         No
         Yes. Identify below.

Name                                      Address                                    Position and nature of       Period during which position
                                                                                     any interest                 or interest was held
30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws,
    bonuses, loans, credits on loans, stock redemptions, and options exercised?

         No
         Yes. Identify below.

         Name and address of recipient                Amount of money or description           Dates            Reason for
                                                      and value of property                                     providing the value


 30.1. Karen Baker                                    $40,000.00                               2019             Salary
         Name
         7146 Farm Station Dr.
         Street


         Vint Hill               VA      20187
         City                    State   ZIP Code

         Relationship to debtor
         Member

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

         No
         Yes. Identify below.

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

         No
         Yes. Identify below.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 9
           Case 20-10683-KHK                   Doc 39       Filed 04/17/20 Entered 04/17/20 17:26:11                             Desc Main
                                                           Document     Page 42 of 42
Debtor        Blue Sky Events, LLC                                                       Case number (if known)    20-10683-KHK
              Name


 Part 14:      Signature and Declaration
WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is
true and correct.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on 04/17/2020
            MM / DD / YYYY
X /s/ Karen Baker                                                            Printed name Karen Baker
   Signature of individual signing on behalf of the debtor

   Position or relationship to debtor Manager


Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
 No
 Yes




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             page 10
